Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
This communication is a Final Office Action on the merits. Claims 1-20, are currently pending and have been considered below.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/21 has been entered.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.  On 3/9/21, Applicant amended the independent claims.  Applicant’s Remarks address these amended features.  Note the new 103 with the addition of Fordyce and Nicholson that address these new features.
Also, the 101 is still found to apply.  No new additional elements have been added.  See the 101 below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter because the claimed invention is directed to an abstract idea without significantly more. These claims recite a method for performing loyalty analyses and offers.
The claims are being rejected according to the 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No. 5, p. 50-57 (Jan. 7, 2019).).
Step 1: Does the Claim Fall within a statutory Category?
Yes. Claim 20 is a method, and therefore are directed to the statutory class of process. Claims 1-10 are a system which recites a POS terminal comprising: an interface, a communications module, a POS display, at least one memory, at least one hardware processor, and therefore are directed to the statutory class of machine. Claims 11-19 recite a non-transitory computer-readable storage medium, which is interpreted as a system because they recite one or more computers, an interface associated with a POS terminal, a communications module of the POS terminal, a display of the POS terminal, and therefore are directed to the statutory class of machine.
Step 2A: Prong 1: Is a judicial Exception Recited?
Yes. The tables below identifies the claim limitations that recite an abstract idea for each independent claim.
Independent Claim 20: Table Identifying Abstract Ideas and Additional Elements using Broadest Reasonable Interpretations
The claim limitations fall into the abstract group of "Organizing Human Activity - commercial interaction, e.g. advertising, sales, marketing, commerce, etc.". For example they discuss:
1. receiving credentials associated with a customer instrument (credit card) and during data exchange
2. identify a BIN associated with the instrument
3. analyze and transmit customer id information and data exchange information
4. receive an offer from an institution to be applied to the current data exchange
5. present and applying to offer etc.. 
Independent Claims 1, and 11: Contain similar abstract Ideas and Additional Elements using Broadest Reasonable Interpretations to Claim 20.
Dependent Claims
The dependent claims were examined to determine if they overcame the deficiencies of the independent claims and they did not. For example claims 2-9 deals with further aspects of the transaction network and the loyalty offer.
Step 2A: Prong 2: Is the Abstract Idea Integrated into a Practical Application?
No. the judicial exception is not integrated into a practical application. And the additional elements (a POS terminal comprising: an interface, a communications module, a POS display, at least one memory, at least one hardware processor, one or more computers) in the independent and dependent claims) alone or in combination do not:
(i) improve technology in form or function, (ii) use a particular machine, (iii) effect a transformation, or (iv) apply meaningful use beyond general linking. Rather the 

and the one or more computers is recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f). 
These additional elements are considered generic.

Step 2B: Does the Claim Provide an Inventive Concept?
No. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the claimed computers amount to no more than mere instructions to apply an exception using a generic computing component cannot provide an inventive concept. 
     
Therefore Claims 1-20 are rejected under 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, 10-12, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad (20120047003) in view of Nicholson (20060293953) in view of Fordyce (20080059307). 
Independent Claims 1, 11, 20:
Hammad discloses a system comprising a point-of-sale (POS) terminal, the POS terminal comprising: an interface; a communications module; a POS display
(see Hammad [0061, 0062] which discusses various interfaces, communication modules/devices with the POS, etc..);
at least one memory storing instructions and a plurality of preloaded bank identification numbers (BINs) received from one or more institutions, where each BIN is associated with a single, particular institution (see BIN at [100, 33, 50]); 
at least one hardware processor interoperably coupled with the at least one memory, the interface, the POS display, and the communications module, wherein the instructions instruct the at least one hardware processor to: receive, via the interface, credentials associated with a single instrument associated with a particular customer and used in a current data exchange (see Hammad [0045] and FIG. 1 at 104, 128 for the banking institution…”The acquirer computer 104 may be operated by a bank that has a merchant account. The issuer computer 128 may also be operated by a bank “
See [0100] for transaction data; customer ID info (credit card account number, DOB, etc.), BIN, viral offer data/identifier, etc.; see POS at [60, 62] for POS);
identify, based on the received credentials, a BIN associated with the single
instrument (see BIN at [100, 33, 50]);

plurality of BINs that is stored in the at least one memory (see BIN at [100, 33, 50]).
Hammad does not explicitly disclose is included in the plurality of BINs that is stored in the at least one memory of the POS terminal.  However, Nicholson discloses this with local storage of BIN at the POS during discount and transaction execution ([20]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add local BIN storage and transaction processing to Hammad’s BIN storage and transaction processing.  One would have been motivated to do this in order to better access BIN info for transactions.
The prior art further discloses in response to determining that the BIN associated with the instrument is included in the plurality of BINs stored in the at least one memory of the POS terminal, initiate an analysis, the analysis comprising (see citations to Hammad and Nicholson preceding for BIN citations and motivation).
Hammad further discloses transmitting, via the communications module, customer identification information and a set of current data exchange information to the institution associated with the particular BIN (see Hammad [0045] and FIG. 1 at 104, 128 for the banking institution…”The acquirer computer 104 may be operated by a bank that has a merchant account. The issuer computer 128 may also be operated by a bank “,  See [0100] for transaction data; customer ID info (credit card account number, DOB, etc.), BIN, viral offer data/identifier, etc.; see BIN at [100, 33, 50]), wherein the customer identification information and the set of current data exchange information is used by the institution to generate an offer that is eligible to be applied ([2, 56] and “[0071] The viral offer generator module 204 may generate viral offers based on a number of For example, a viral offer can be generated based on a triggering condition defined, for example, by a merchant or issuer sponsoring the viral offer program.”; [126, 128]; Fig. 1a ).
Hammad does not explicitly disclose to generate an offer that is eligible to be applied to the current data exchange.  However, Fordyce discloses to generate an offer that is eligible to be applied to the current data exchange or an offer made in real-time and generated for a particular user and particular user conditions ([29]) and also discloses using BIN [88, 105].  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to add Fordyce offer generated and provided at time of purchase at the POS to Hammad’s offer related to merchant factors and conditions.  One would have been motivated to do this in order to better provide offers that incite purchase.
Hammad further discloses receiving, via the communications module, the offer from the institution that is eligible to be applied to the current data exchange ([2, 56] and “[0071] The viral offer generator module 204 may generate viral offers based on a number of factors. For example, a viral offer can be generated based on a triggering condition defined, for example, by a merchant or issuer sponsoring the viral offer program.”; [126, 128]; Fig. 1a; and the prior art with Fordyce preceding shows that the offer can be made during the transaction for application towards that transaction); and
presenting, via the POS display, the received offer; in response to input associated with acceptance of the offer, processing the current data exchange using the credentials including applying the offer to the current data exchange (see Hammad 
Claims 2, 12:
Hammad discloses
wherein the interface comprises a payment interface, the one or more institutions comprise one or more financial institutions, the credentials comprise payment credentials, the data exchange comprises a transaction, the instrument comprises a payment instrument, the analysis comprises a loyalty analysis, and wherein the offer comprises a loyalty-related offer.
(see Hammad [0045] and FIG. 1 at 104, 128 for the banking institution…”The acquirer computer 104 may be operated by a bank that has a merchant account. The issuer computer 128 may also be operated by a bank “
see [0100] for transaction data; customer ID info (credit card account number, DOB, etc.), BIN, viral offer data/identifier, etc.
see [0100] which discusses an authorization request message pertaining to the viral offer).

Claims 4, 14:
Hammad discloses
wherein receiving the loyalty-related offer from the financial institution associated with the current transaction comprises, at the financial institution: receiving, via a communications module at the financial institution, the customer identification information and the set of current transaction information;
(see Hammad [0045] and FIG. 1 at 104, 128 for the banking institution…”The acquirer computer 104 may be operated by a bank that has a merchant account. The issuer computer 128 may also be operated by a bank “
see [0100] for transaction data; customer ID info (credit card account number, DOB, etc.), BIN, viral offer data/identifier, etc.
see [0100] which discusses an authorization request message pertaining to the viral offer)
generating, based on the determined BIN, at least one loyalty-related offer from the financial institution associated with the current transaction; 
see [0100] for transaction data and BIN; customer ID info (credit card account number, DOB, etc.), BIN, viral offer data/identifier, etc.
see [0100] which discusses an authorization request message pertaining to the viral offer)
transmitting, via the communication module at the financial institution, the at least one loyalty-related offer from the financial institution to the POS terminal.

Claims 5, 15:
Hammad discloses
wherein receiving the loyalty-related offer from the financial institution associated with the current transaction comprises, at the financial institution: receiving, via a communications module at the financial institution, the customer identification information and the set of current transaction information;
(see Hammad [0045] and FIG. 1 at 104, 128 for the banking institution…”The acquirer computer 104 may be operated by a bank that has a merchant account. The issuer computer 128 may also be operated by a bank “
see [0100] for transaction data; customer ID info (credit card account number, DOB, etc.), BIN, viral offer data/identifier, etc.
see [0100] which discusses an authorization request message pertaining to the viral offer)
identifying an account associated with the customer identification information;
see [0100] for transaction data; customer ID info (credit card account number, DOB, etc.), BIN, viral offer data/identifier, etc.
comparing historical transactional information associated with the identified account to at least one loyalty offer threshold associated with at least one loyalty offer; 

in response to identifying that the at least one loyalty offer threshold is met or exceeded based on the comparison, transmitting, via the communication module of the financial institution, the at least one loyalty-related offer associated with the current transaction from the financial institution to the POS terminal.
(see Hammad [0111, 0112] which discusses viral offer velocity limits being met via “[0111]… Once the viral offer record is accessed, and the viral offer server computer verifies that the user can redeem the viral offer, the viral offer server computer 127 then can determine if a velocity limit is met”..
[0112].. “ Step 318 involves updating the velocity limit associated with the viral offer being redeemed. In this step, the viral offer may update the velocity limit to reflect that the viral offer is being redeemed by the user. For example, FIG. 6(c) shows the state of records 602, 604, 606 after step 316 of FIG. 3. In particular, FIG. 6(c) shows the records, 602, 604, and 606 after the second user 131 redeems the viral offer during a purchase transaction“).
Claims 6, 16:
Hammad discloses
the at least one loyalty threshold corresponds to a number of prior transactions at the location of a merchant at which the POS is located.
(see Hammad [0126] …” the transaction history filter 1004 may allow the relevancy module 108 to limit the available users that can receive the viral offer based on other factors, such as whether a user commonly shops at a category of merchants or a competitor merchant. The transaction history filter 1002 may allow for filtering based on other factors, such as the location of transactions, the time of transactions, the dollar amount of transactions, rate of declines, or any other suitable data found in a authorization request message or authorization response message“)
Claims 7, 17:
Hammad discloses
the at least one loyalty threshold corresponds to a number of prior transactions associated with the merchant at which the POS is located.
(see Hammad [0126] …” the transaction history filter 1004 may allow the relevancy module 108 to limit the available users that can receive the viral offer based on other factors, such as whether a user commonly shops at a category of merchants or a competitor merchant. The transaction history filter 1002 may allow for filtering based on other factors, such as the location of transactions, the time of transactions, the dollar amount of transactions, rate of declines, or any other suitable data found in a authorization request message or authorization response message“)

[0112].. “ Step 318 involves updating the velocity limit associated with the viral offer being redeemed. In this step, the viral offer may update the velocity limit to reflect that the viral offer is being redeemed by the user. For example, FIG. 6(c) shows the state of records 602, 604, 606 after step 316 of FIG. 3. In particular, FIG. 6(c) shows the records, 602, 604, and 606 after the second user 131 redeems the viral offer during a purchase transaction“).
Claims 8, 18:
Hammad discloses
the payment instrument comprises one of a credit card or a debit card.
See [0100] for transaction data; customer ID info (credit card account number etc.)
Claim 10:
Hammad discloses
wherein the customer identification information comprises a personal account number (PAN), and wherein the BIN is not included in the PAN.
.

Claims 3, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 20120047003) in view of Nicholson (20060293953) in view of Fordyce (20080059307) and further in view of Tietzen et al. (US 20100174584). 
Claims 3, 13: 
The prior Combination does not explicitly disclose
wherein the instructions further instruct the at least one hardware processor to: in response to determining that the BIN associated with the payment instrument is not included in the plurality of BINs stored in the at least one memory of the POS terminal, process the current transaction without initiating the loyalty analysis.
Tietzen ‘584 teaches
wherein the instructions further instruct the at least one hardware processor to: in response to determining that the BIN associated with the payment instrument is not included in the plurality of BINs, process the current transaction without initiating the loyalty analysis.
(see Tietzen [0048] which discusses BINS by number range and targeting to specific demographic segments. The Examiner interprets this to mean that when some BINS are not included because they are out of a number range, loyalty analysis is not initiated because those customers are not targeted)
Therefore, from the teaching of Tietzen, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the offer system of Hammad to include the above claim elements as taught by Tietzen in order to target users according to specific BINs.

Claims 9, 19 and are rejected under 35 U.S.C. 103 as being unpatentable over Hammad et al. (US 20120047003) in view of Nicholson (20060293953) in view of Fordyce (20080059307) and further in view of Hazel et al. (US 20090048953). 
Claims 9, 19: 
The prior art Combination does not explicilty disclose
the customer identification information comprises a personal account number (PAN), and wherein the BIN comprises a defined portion of the PAN.
Hazel teaches
the customer identification information comprises a personal account number (PAN), and wherein the BIN comprises a defined portion of the PAN.
See Hazel [0124]
[0124]…” .. assume that the personal account number of a credit card is encrypted as follows: the first six digits, or the bank identification number, are left in clear text, the next six digits are encrypted, and the last four digits of the account number are left in clear text. Thus, in this example, the encryption can be implemented such that the original six digits of the account number that are encrypted are replaced by an identical quantity (i.e. six) of encrypted digits, and these six encrypted digits are placed in the same position as the six clear text digits occurred in the account number of the data stream. As a result, the original packaging format of the Track Data is intact, and the data capture device with the encryption features (whether a new device or a retrofitted device) can be integrated into the network and be compatible with terminals that are expecting data from non-encrypting magnetic stripe readers“)

                                                                                                                                                                                               
	Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
these disclose features relevant to BIN and POS:Gilman [0185], Ling [0012], Moshenz [0064] [0071];
B) Tietzen ‘584 discloses dynamic offers related to BIN [0069] [0178].
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR DURAN whose telephone number is (571)272-6718. The examiner can normally be reached Mon-Thurs, 7-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ARTHUR DURAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        2/7/22